Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 2-5, 7-9, 11-14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Li ‘708 (US 2015/0264708, “Li ‘708”), in view of Liu ‘904 (US 2014/0273904, “Liu ‘904”), and further in view of Loehr ‘840  (US 2016/0119840, “Loehr ‘840”).
Regarding claim 2, Li ‘708 discloses a method comprising: 
determining, at a base station, a transmission period for uplink communication with a user equipment (FIG. 1, para 2, 75-79, 101, and 171; eNB on the network side performs single-subframe or multiple-subframe scheduling for uplink communication with a user equipment (UE); thus, eNB determines a scheduled subframe or multiple subframes as a transmission period for uplink communication with the UE), 
transmitting, to the user equipment, downlink control information that schedules a single subframe or multiple consecutive subframes for the user equipment to transmit uplink data within the transmission period (FIG. 1, para 24, 75-79, and 101; eNB on the network side performs single-subframe or multiple-subframe scheduling for uplink communication with a UE; eNB transmits downlink control information (DCI) to the UE, where the DCI includes scheduling information for single-subframe or multiple-subframe scheduling for uplink communication; multiple scheduled subframes are consecutive; thus, eNB transmits the DCI that schedules a single subframe or multiple consecutive subframes for the UE to transmit uplink data within the single-subframe or multiple-subframe transmission period. Examiner notes use of alternative language in the claim limitation above.), 
receiving, from the user equipment, the uplink data on the single subframe or the multiple consecutive subframes (FIG. 1, para 75-79, 101, and 105; eNB on the network side performs single-subframe or multiple-subframe scheduling for uplink communication with the UE, and transmits DCI with scheduling information; multiple scheduled subframes are consecutive; UE receives the DCI and sends uplink data to the eNB according to the DCI, on scheduled single subframe or multiple consecutive subframes. Examiner notes use of alternative language in the claim limitation above.).
However, Li ‘708 does not specifically disclose wherein a predetermined percentage of the transmission period is reserved as an idle period and the idle period is located at an end of the transmission period; wherein the single subframe or each of the multiple consecutive subframes comprises two consecutive slots.
In a similar field of endeavor, Liu ‘904 teaches wherein a predetermined percentage of the transmission period is reserved as an idle period and the idle period is located at an end of the transmission period (FIG. 8A, para 66 and 69; a guard period (GP) is reserved for fast switching between downlink and uplink transmission, and is located at the end of a downlink transmission timeslot; GP is predetermined to have a length of 12.5 µs; the timeslot is predetermined to have a total length of 675 µs, which includes the GP of 12.5 µs; thus, GP is reserved as an idle period located at the end of the timeslot, and is a predetermined percentage of the length of the timeslot); 
wherein the single subframe or each of the multiple consecutive subframes comprises two consecutive slots (FIG. 8B, para 68; radio frame includes 10 subframes; subframe 3 includes two consecutive slots; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Li ‘708’s method for determining a transmission period for uplink communication, to include Liu ‘904’s guard period that is reserved for fast switching between downlink and uplink transmission. The motivation for doing so would have been to support non-continuous operation of local oscillator generators in a wireless device (Liu ‘904, para 2-5).
However, Li ‘708 in combination with Liu ‘904 does not specifically disclose the downlink control information includes a first indicator indicating whether a second slot of the single subframe or a last subframe of the multiple consecutive subframes is usable for the user equipment to transmit the uplink data.
Loehr ‘840 teaches the downlink control information includes a first indicator indicating whether a second slot of the single subframe or a last subframe of the multiple consecutive subframes is usable for the user equipment to transmit the uplink data (FIG. 8, para 13, 141, and 198-200; mobile station receives a message that informs it whether a subframe is usable for uplink communication with a first base station or a second base station; the subframe is divided into two slots; thus, the mobile station receives information indicating whether the two slots in the subframe are usable for uplink communication with a base station; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method for determining a transmission period for uplink communication of Li ‘708 and Liu ‘904, to include Loehr ‘840’s mobile station that receives a message that informs it whether a subframe is usable for uplink communication with a first base station or a second base station. The motivation for doing so would have been to provide small cell deployment design that allows UEs which do not support dual Rx or dual Tx control to benefit from dual connectivity support (Loehr ‘840, para 195).
Regarding claim 11, Li ‘708 discloses a method comprising: 
receiving, at a user equipment and from a base station, downlink control information that schedules a single subframe or multiple consecutive subframes for the user equipment to transmit uplink data within a transmission period (FIG. 1, para 75-79 and 101; eNB performs single-subframe or multiple-subframe scheduling for uplink communication with a UE; eNB transmits a DCI to the UE, where the DCI includes scheduling information for single-subframe or multiple-subframe scheduling for uplink communication; multiple scheduled subframes are consecutive; thus, UE receives from the eNB the DCI that schedules a single subframe or multiple consecutive subframes for the UE to transmit uplink data within the single-subframe or multiple-subframe transmission period), and
transmitting, to the base station, the uplink data on the single subframe or the multiple consecutive subframes (FIG. 1, para 75-79, 101, and 105; eNB performs single-subframe or multiple-subframe scheduling for uplink communication with the UE, and transmits DCI with scheduling information; multiple scheduled subframes are consecutive; UE receives the DCI and sends uplink data to the eNB according to the DCI, on the scheduled single subframe or multiple consecutive subframes).
However, Li ‘708 does not specifically disclose wherein a predetermined percentage of the transmission period is reserved as an idle period and the idle period is located at an end of the transmission period, and the single subframe or each of the multiple consecutive subframes comprises two consecutive slots.
In a similar field of endeavor, Liu ‘904 teaches wherein a predetermined percentage of the transmission period is reserved as an idle period and the idle period is located at an end of the transmission period  (FIG. 8A, para 66 and 69; a guard period (GP) is reserved for fast switching between downlink and uplink transmission, and is located at the end of a transmission timeslot; GP is predetermined to have a length of 12.5 µs; the timeslot is predetermined to have a total length of 675 µs, which includes the GP of 12.5 µs; thus, GP is reserved as an idle period located at the end of the timeslot, and is a predetermined percentage of the length of the timeslot), and 
the single subframe or each of the multiple consecutive subframes comprises two consecutive slots (FIG. 8B, para 68; radio frame includes 10 subframes; subframe 3 includes two consecutive slots; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Li ‘708’s method for scheduling uplink data transmission within a transmission period, to include Liu ‘904’s guard period that is reserved for fast switching between downlink and uplink transmission. The motivation for doing so would have been to support non-continuous operation of local oscillator generators in a wireless device (Liu ‘904, para 2-5).
However, Li ‘708 in combination with Liu ‘904 does not specifically disclose the downlink control information includes a first indicator indicating whether a second slot of the single subframe or a last subframe of the multiple consecutive subframes is usable for the user equipment to transmit the uplink data.
Loehr ‘840 teaches the downlink control information includes a first indicator indicating whether a second slot of the single subframe or a last subframe of the multiple consecutive subframes is usable for the user equipment to transmit the uplink data (FIG. 8, para 13, 141, and 198-200; mobile station receives a message that informs it whether a subframe is usable for uplink communication with a first base station or a second base station; the subframe is divided into two slots; thus, the mobile station receives information indicating whether the two slots in the subframe are usable for uplink communication with a base station; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method for scheduling uplink data transmission within a transmission period of Li ‘708 and Liu ‘904, to include Loehr ‘840’s mobile station that receives a message that informs it whether a subframe is usable for uplink communication with a first base station or a second base station. The motivation for doing so would have been to provide small cell deployment design that allows UEs which do not support dual Rx or dual Tx control to benefit from dual connectivity support (Loehr ‘840, para 195).
Regarding claims 3 and 12, Li ‘708 in combination with Liu ‘904 and Loehr ‘840 discloses all the limitations with respect to claims 2 and 11, respectively, as outlined above.
Further, Li ‘708 teaches wherein determining the transmission period for the uplink communication with the user equipment comprises selecting the transmission period from a plurality of transmission periods (para 150; base station selects a group of subframes to schedule, out of a number of groups of subframes; thus, the base station selects a transmission period that is the group of subframes to schedule out of a plurality of transmission periods).
Regarding claims 4 and 13, Li ‘708 in combination with Liu ‘904 and Loehr ‘840 discloses all the limitations with respect to claims 3 and 12, respectively, as outlined above.
Further, Liu ‘904 teaches wherein the plurality of transmission periods comprises 1 ms, 2 ms, 3 ms, 4 ms, 5 ms, 6 ms, 7 ms, 8 ms, 9 ms, 10 ms (FIG. 8A, para 66; a frame has a duration of 10 ms; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art), or some combination thereof.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method for determining a transmission period for uplink communication of Li ‘708, Liu ‘904, and Loehr ‘840, to further include Liu ‘904’s frame that has a duration of 10 ms. The motivation for doing so would have been to support non-continuous operation of local oscillator generators in a wireless device (Liu ‘904, para 2-5).
Regarding claim 5, Li ‘708 in combination with Liu ‘904 and Loehr ‘840 discloses all the limitations with respect to claim 2, as outlined above.
Further, Loehr ‘840 teaches further comprising: in response to the single subframe or the last subframe of the multiple consecutive subframes being overlapped with the idle period, the first indicator indicates that the second slot of the single subframe or the last subframe of the multiple consecutive subframes is unusable for the user equipment to transmit the uplink data (FIG. 8, para 13, 141, and 198-200; mobile station receives a message that informs it whether a subframe is usable for uplink communication with a first base station or a second base station; thus, when the subframe is usable for the first base station, it is unusable and idle for the second base station; therefore, in response to the subframe being idle for the second base station, the message indicates that the subframe is unusable for the mobile station to transmit on the uplink to the second base station; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art); and
in response to the single subframe or the last subframe of the multiple consecutive subframes being not overlapped with the idle period, the first indicator indicates that the second slot of the single subframe or the last subframe of the multiple consecutive subframes is usable for the user equipment to transmit the uplink data (FIG. 8, para 13, 141, and 198-200; mobile station receives a message that informs it whether a subframe is usable for uplink communication with a first base station or a second base station; thus, when the subframe is usable for the first base station and is unusable for the second base station, the subframe is not idle for the first base station; therefore, in response to the subframe not being idle for the first base station, the message indicates that the subframe is usable for the mobile station to transmit on the uplink to the first base station; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method for determining a transmission period for uplink communication of Li ‘708, Liu ‘904, and Loehr ‘840, to further include Loehr ‘840’s mobile station that receives a message that informs it whether a subframe is usable for uplink communication with a first base station or a second base station. The motivation for doing so would have been to provide small cell deployment design that allows UEs which do not support dual Rx or dual Tx control to benefit from dual connectivity support (Loehr ‘840, para 195).
Regarding claims 7 and 16, Li ‘708 in combination with Liu ‘904 and Loehr ‘840 discloses all the limitations with respect to claims 2 and 11, respectively, as outlined above.
Further, Li ‘708 teaches wherein the downlink control information includes a second indicator indicating starting timing of the single subframe or a first subframe of the multiple consecutive subframes for the user equipment to transmit the uplink data (FIG. 1, para 24-25, 75-79, and 101; eNB performs multiple-subframe scheduling for uplink communication with a UE; multiple scheduled subframes are consecutive; eNB transmits a DCI to the UE, where the DCI includes scheduling information for multiple-subframe scheduling for uplink communication; the scheduling information includes a starting subframe number and a finishing subframe number of the scheduled subframes; thus, the DCI includes indication of starting timing of the first subframe of the multiple consecutive subframes scheduled for uplink communication; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
Regarding claims 8 and 17, Li ‘708 in combination with Liu ‘904 and Loehr ‘840 discloses all the limitations with respect to claims 7 and 16, respectively, as outlined above.
Further, Li ‘708 teaches wherein the second indicator indicates a subframe level offset between a subframe in which the downlink control information is transmitted and the single subframe or the first subframe of the multiple consecutive subframes (FIG. 1, para 24-25, 75-79, and 101; eNB on the network side performs multiple-subframe scheduling for uplink communication with a UE; eNB transmits a DCI to the UE; multiple scheduled subframes are consecutive; DCI includes scheduling information for multiple-subframe scheduling for uplink communication; the scheduling information includes a number of consecutive subframes after a subframe in which the DCI is transmitted; thus, the DCI includes indication of a subframe level offset between the subframe in which the DCI is transmitted and the first subframe of the multiple consecutive subframes scheduled for uplink communication; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
Regarding claims 9 and 18, Li ‘708 in combination with Liu ‘904 and Loehr ‘840 discloses all the limitations with respect to claims 7 and 16, respectively, as outlined above.
Further, Li ‘708 teaches wherein the second indicator indicates an index of the single subframe or the first subframe of the multiple consecutive subframes (FIG. 1, para 24-25, 75-79, and 101; eNB on the network side performs multiple-subframe scheduling for uplink communication with a UE; multiple scheduled subframes are consecutive; eNB transmits a DCI to the UE, where the DCI includes scheduling information for multiple-subframe scheduling for uplink communication; the scheduling information includes a starting subframe number of the scheduled subframes; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
Regarding claim 14, Li ‘708 in combination with Liu ‘904 and Loehr ‘840 discloses all the limitations with respect to claim 11, as outlined above.
Further, Loehr ‘840 teaches further comprising: 
in response to the first indicator indicating that the second slot of the single subframe or the last subframe of the multiple consecutive subframes is usable for the user equipment to transmit the uplink data, transmitting the uplink data on the second slot of the single subframe or the last subframe of the multiple consecutive subframes (FIG. 8, para 13, 141, and 198-200; mobile station receives a message that informs it whether a subframe is usable for uplink communication with a first base station or a second base station; the mobile station transmits on the uplink to the base station for which the subframe is usable; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art); and 
in response to the first indicator indicating that the second slot of the single subframe or the last subframe of the multiple consecutive subframes is unusable for the user equipment to transmit the uplink data, not transmitting the uplink data on the second slot of the single subframe or the last subframe of the multiple consecutive subframes (FIG. 8, para 13, 141, and 198-200; mobile station’s communications with two base stations are coordinated in time domain, for dual connectivity; mobile station receives a message that informs it whether a subframe is usable for uplink communication with a first base station or a second base station; thus, in response to receiving indication that the subframe is usable for the first base station and unusable for the second base station, the mobile station does not transmit uplink data on the subframe to the second base station; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method for scheduling uplink data transmission within a transmission period of Li ‘708, Liu ‘904, and Loehr ‘840, to further include Loehr ‘840’s mobile station that receives a message that informs it whether a subframe is usable for uplink communication with a first base station or a second base station. The motivation for doing so would have been to provide small cell deployment design that allows UEs which do not support dual Rx or dual Tx control to benefit from dual connectivity support (Loehr ‘840, para 195).
4.	Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li ‘708, in view of Liu ‘904, further in view of Loehr ‘840, and further in view of Yerramalli ‘467 (US 2016/0309467, “Yerramalli ‘467”; Yerramalli ‘467 was filed on March 24, 2016, claiming priority to US provisional application 62/149373 filed on April 17, 2015, and thus Yerramalli ‘467 was effectively filed before the claimed invention; further, the US provisional application 62/149373 fully supports all citations made in the rejection from the Yerramalli ‘467 reference).
Regarding claim 6, Li ‘708 in combination with Liu ‘904 and Loehr ‘840 discloses all the limitations with respect to claim 2, as outlined above.
Further, Loehr ‘840 teaches further comprising: in response to the single subframe or the last subframe of the multiple consecutive subframes not overlapping with the idle period, receiving the uplink data within the second slot of the single subframe or the last subframe of the multiple consecutive subframes (FIG. 8, para 13, 141, and 198-200; mobile station receives a message that informs it whether a subframe is usable for uplink communication with a first base station or a second base station; the mobile station transmits on the uplink to the base station for which the subframe is usable; thus, when the subframe is usable for the first base station and is unusable for the second base station, the subframe is not idle for the first base station; therefore, in response to the subframe not being idle for the first base station, the mobile station uses the subframe to transmit on the uplink to the first base station; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method for determining a transmission period for uplink communication of Li ‘708, Liu ‘904, and Loehr ‘840, to further include Loehr ‘840’s mobile station that receives a message that informs it whether a subframe is usable for uplink communication with a first base station or a second base station. The motivation for doing so would have been to provide small cell deployment design that allows UEs which do not support dual Rx or dual Tx control to benefit from dual connectivity support (Loehr ‘840, para 195).
However, Li ‘708 in combination with Liu ‘904 and Loehr ‘840 does not specifically disclose in response to the single subframe or the last subframe of the multiple consecutive subframes overlapping with the idle period, performing a channel access procedure within the second slot of the single subframe or the last subframe of the multiple consecutive subframes.
Yerramalli ‘467 teaches in response to the single subframe or the last subframe of the multiple consecutive subframes overlapping with the idle period, performing a channel access procedure within the second slot of the single subframe or the last subframe of the multiple consecutive subframes (FIG. 3, para 77, 103-104, 113, and 206; subframe 330 includes a shortened downlink (D) period, a guard period (GP), and a period used to perform uplink clear channel assessment (UCCA)  and transmit uplink channel reservation signal (U-CUBS) to gain access to a frequency channel; the subframe consists of two slots; U-CUBS is at the end of the subframe, and is, therefore, within the second slot of the subframe; thus, in response to the subframe including the idle period that is the guard period, a channel access procedure is performed within the second slot of the subframe; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method for determining a transmission period for uplink communication of Li ‘708, Liu ‘904, and Loehr ‘840, to include Yerramalli ‘467’s subframe that includes a shortened downlink (D) period 355, a guard period (GP), and a period used to perform uplink clear channel assessment (UCCA) and transmit uplink channel reservation signal (U-CUBS) to gain access to a frequency channel. The motivation for doing so would have been to provide techniques for managing communications in a shared radio frequency spectrum band (Yerramalli ‘467, para 7-8).
Regarding claim 15, Li ‘708 in combination with Liu ‘904 and Loehr ‘840 discloses all the limitations with respect to claim 11, as outlined above.
However, Li ‘708 in combination with Liu ‘904 and Loehr ‘840 does not specifically disclose further comprising: in response to the first indicator indicating that the second slot of the single subframe or the last subframe of the multiple consecutive subframes are unusable for the user equipment to transmit the uplink data, performing a channel access procedure within the second slot of the single subframe or the last subframe of the multiple consecutive subframes.
Yerramalli ‘467 teaches further comprising: in response to the first indicator indicating that the second slot of the single subframe or the last subframe of the multiple consecutive subframes are unusable for the user equipment to transmit the uplink data, performing a channel access procedure within the second slot of the single subframe or the last subframe of the multiple consecutive subframes (FIG. 3, para 9, 77, 103-104, 113, and 206; UE receives a subframe configuration; subframe 330 is configured to include a shortened downlink (D) period, a guard period (GP), and a period used to perform uplink clear channel assessment (UCCA) and transmit uplink channel reservation signal (U-CUBS) to gain access to a frequency channel; the subframe consists of two slots; U-CUBS is at the end of the subframe, and is, therefore, within the second slot of the subframe; thus, in response to the subframe configuration indicating that the second slot of subframe 330 is unusable for uplink transmission, a channel access procedure is performed within the second slot of the subframe; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method for scheduling uplink data transmission within a transmission period of Li ‘708, Liu ‘904, and Loehr ‘840, to include Yerramalli ‘467’s subframe that includes a shortened downlink (D) period 355, a guard period (GP), and a period used to perform uplink clear channel assessment (UCCA) and transmit uplink channel reservation signal (U-CUBS) to gain access to a frequency channel. The motivation for doing so would have been to provide techniques for managing communications in a shared radio frequency spectrum band (Yerramalli ‘467, para 7-8).
5.	Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li ‘708, in view of Liu ‘904, further in view of Loehr ‘840, and further in view of Tiirola ‘181 (US 2017/0055181, “Tiirola ‘181”).
Regarding claims 10 and 19, Li ‘708 in combination with Liu ‘904 and Loehr ‘840 discloses all the limitations with respect to claims 2 and 11, respectively, as outlined above.
However, Li ‘708 in combination with Liu ‘904 and Loehr ‘840 does not specifically disclose wherein the predetermined percentage is 5 percent.
Tiirola ‘181 teaches wherein the predetermined percentage is 5 percent (FIG. 3A, para 32; the length of an idle part in a transmission part is 5 percent of the length of the transmission part).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method for determining a transmission period for uplink communication of Li ‘708, Liu ‘904, and Loehr ‘840, to include Tiirola ‘181’s length of an idle part in a transmission part that is 5 percent of the length of the transmission part. The motivation for doing so would have been to address a growing demand for wireless resources by using unlicensed frequency bands (Tiirola ‘181, para 2).

Conclusion
Internet Communication
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474   
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474